Order entered July 24, 2013




                                            In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                      No. 05-13-00219-CR

                               ANDREW SCOTT LOTT, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 194th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F-1240454-M

                                           ORDER
        The Court GRANTS court reporter Belinda G. Baraka’s motion for extension of time to

file the reporter’s record.

        We ORDER Ms. Baraka to file the reporter’s record within THIRTY DAYS from the

date of this order.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE